I N      T H E       C O U R T O F A P P E A L S
                                                                      A T K N O X V I L L E
                                                                                                                              FILED
                                                                                                                                 June 25, 1998
D E N V E R P A T H A N K I N S a n d                      w i f e ,            )        G R E E N E C I R C U I T
                                                                                                                 Cecil Crowson, Jr.
M I C H E L L E L . H A N K I N S ,                                             )        C . A . N O . 0 3 A Appellate0 C- ourt- Clerk 6 8
                                                                                                                 0 1 - 9 7 1 C V 0 0 4
                                                                                )
                        P l a i n t i f f s - A p p e l l e e s                 )
                                                                                )
                                                                                )
                                                                                )
v s .                                                                           )        H O N . J O H N                K .   W I L S O N
                                                                                )        J U D G E
                                                                                )
                                                                                )
                                                                                )
R O B I N D W A Y N E S E A T O N                 a n d      P E T              )
I N C O R P O R A T E D ,                                                       )        R E V E R S E D             A N D    R E M A N D E D
                                                                                )
                        D e f e n d a n t s                                     )



D A N I E L     D .    C O U G H L I N ,                 M i l l i g a n        &     C o l e m a n ,  G r e e n v i l l e ,                         f o r    t h e
I n t e r v e n o r - A p p e l l a n t ,               T e n n e s s e e       F a r m e r s M u t u a l I n s u r a n c e                         C o m p a n y .


R O G E R     A . W O O L S E Y , G r e e n v i l l e , f o r                                  t h e           P l a i n t i f f s - A p p e l l e e s          a n d
T h i r d    P a r t y D e f e n d a n t - A p p e l l e e .



                                                                  O     P   I   N   I      O       N



                                                                                                                                            M c M u r r a y ,     J .



            T h i s a c t i o n w a s o r i g i n a l l y b r o u g h t b y t h e p l a i n t i f f s - a p p e l l e e s

t o     r e c o v e r             d a m a g e s    f o r       p e r s o n a l          i n j u r i e s              a n d     r e l a t e d        e x p e n s e s

i n c u r r e d      i n      a      m o t o r    v e h i c l e        a c c i d e n t .               T h e      p l a i n t i f f s       d i d   n o t     m a k e

a n y    c l a i m         f o r      p r o p e r t y      d a m a g e s .          P l a i n t i f f s '                 p r o p e r t y       d a m a g e     w a s
p a i d        u n d e r                  t h e i r              c o n t r a c t               o f           i n s u r a n c e               w i t h                 t h e           i n t e r v e n o r ,

T e n n e s s e e                  F a r m e r s             M u t u a l             I n s u r a n c e              C o m p a n y                  ( T e n n e s s e e                      F a r m e r s ) .

T e n n e s s e e                  F a r m e r s            a l s o          p a i d           p l a i n t i f f s '                 m e d i c a l                    e x p e n s e s               i n       t h e

a m o u n t                o f           $ 1 , 6 1 9 . 0 0 .                  T h e            p l a i n t i f f s                  e x e c u t e d                      a           s u b r o g a t i o n

a g r e e m e n t                 i n      f a v o r         o f         T e n n e s s e e             F a r m e r s .               T e n n e s s e e                       F a r m e r s '              t o t a l

s u b r o g a t i o n                     c l a i m              w a s       f o r           $ 4 , 7 2 0 . 0 0 ,               r e p r e s e n t i n g                              t h e         m e d i c a l

e x p e n s e s              a n d         $ 3 , 1 0 1 . 0 0                p a i d          f o r       p r o p e r t y            d a m a g e s .



              T e n n e s s e e                     F a r m e r s              s u b s e q u e n t l y                    a d v i s e d                      t h e       p l a i n t i f f s                  a n d

t h e i r       a t t o r n e y                   o f      t h e         s u b r o g a t i o n                  i n t e r e s t .                      O n      D e c e m b e r               8 ,         1 9 9 4 ,

a       m o t i o n              t o      a m e n d          t h e         c o m p l a i n t                 t o    i n c l u d e              a             c l a i m          f o r         p r o p e r t y

d a m a g e s              w a s          m a d e          b y       t h e          p l a i n t i f f s .                    N o       o r d e r                 a l l o w i n g                  o r       d i s -

a l l o w i n g              t h e         a m e n d m e n t                w a s       e v e r          s i g n e d         b y       t h e             j u d g e            o r       e n t e r e d           b y

t h e       c o u r t .                    O n          F e b r u a r y             1 7 ,          1 9 9 7 ,        t h e          p l a i n t i f f s                        s e t t l e d               t h e i r

c l a i m s              a g a i n s t           t h e       d e f e n d a n t s                   e x t i n g u i s h i n g                 a l l            c l a i m s             a g a i n s t           t h e

d e f e n d a n t s                     i n c l u d i n g                T e n n e s s e e              F a r m e r s '              s u b r o g a t i o n                          c l a i m s .               O n

M a r c h       3 1 ,             1 9 9 7 ,         T e n n e s s e e               F a r m e r s             m o v e d       t o          i n t e r v e n e                   a n d        a s k e d         t h e

c o u r t      t o          s e t         a s i d e         t h e         o r d e r          o f      s e t t l e m e n t             a n d             a l l o w            t h e m        t o         a s s e r t

a        c r o s s - c l a i m                    a g a i n s t               t h e           p l a i n t i f f s                  a n d           a           t h i r d - p a r t y                      c l a i m

a g a i n s t              t h e i r             a t t o r n e y .                   T h e           c o u r t      a l l o w e d              t h e                 i n t e r v e n t i o n                  a n d

a f t e r            a           h e a r i n g             d e n i e d              t h e          m o t i o n         t o          s e t               a s i d e             t h e          o r d e r          o f

c o m p r o m i s e                     a n d           s e t t l e m e n t                 b e t w e e n           t h e           o r i g i n a l                     p l a i n t i f f s                   a n d

d e f e n d a n t s .                       T h e         t r i a l          c o u r t             d i s m i s s e d           t h e          p r o p e r t y                   d a m a g e               c l a i m

m a d e        b y           T e n n e s s e e                   F a r m e r s               o n        t h e       g r o u n d s              t h a t                 t h e           s t a t u t e            o f


                                                                                                         2
l i m i t a t i o n s                   b a r r e d           t h e      a c t i o n             s i n c e                   n o           a m e n d m e n t              w a s           e v e r           m a d e       t o

a s s e r t            t h e          c l a i m .           T h e      c o u r t         a l l o w e d                   a          r e c o v e r y               o f         $ 1 , 6 1 9 . 0 0                 ( w h i c h

h a d       b e e n              t e n d e r e d               b y       t h e          p l a i n t i f f s                            t o           T e n n e s s e e                   F a r m e r s )                f o r

m e d i c a l               e x p e n s e ,               h o w e v e r ,          T e n n e s s e e                         F a r m e r s                w a s         r e q u i r e d                   t o     s h a r e
                                                                                                                                                                                                      1
p r o       r a t a             i n       t h e          p l a i n t i f f s '              e x p e n s e s                           a n d           a t t o r n e y                  f e e s .                      F r o m

t h i s         o r d e r             T e n n e s s e e             F a r m e r s          a p p e a l s .                           W e      r e v e r s e              t h e           a c t i o n            o f     t h e

t r i a l            c o u r t          a n d         r e m a n d       f o r          s u c h         o t h e r                   a n d        f u r t h e r                 a c t i o n            a s        m a y     b e

r e q u i r e d                i n      c o n f o r m i t y              w i t h          t h i s            o p i n i o n .



                T e n n e s s e e                 F a r m e r s          c h a r g e s             t h e            c o u r t                  w i t h        e r r o r                 i n     d i s m i s s i n g

t h e      i n t e r v e n i n g                        c o m p l a i n t          a n d         m o t i o n                   t o           s e t        a s i d e             t h e         s e t t l e m e n t .

I t       i s              f u r t h e r              a s s e r t e d            t h a t           t h e                 c o u r t                   e r r e d            i n            r e d u c i n g                t h e

r e c o v e r y                f o r          m e d i c a l          e x p e n s e s             o n         a      p r o                  r a t a        b a s i s .



                W e         w i l l       f i r s t          e x a m i n e         t h e         c h r o n o l o g y                           o f      e v e n t s              r e l a t i n g                t o     t h e

i s s u e s            u n d e r              c o n s i d e r a t i o n                h e r e .                  T h e              a c c i d e n t               w h i c h              g a v e           r i s e       t o

t h e       o r i g i n a l                    a c t i o n           o c c u r r e d             o n             M a y              1 7 ,            1 9 9 3 .                T h i s          a c t i o n              w a s

f i l e d            o n       M a y          1 6 ,       1 9 9 4 ,      w i t h          n o      c l a i m                   b e i n g               m a d e          b y           t h e     p l a i n t i f f s

a g a i n s t               t h e        o r i g i n a l              d e f e n d a n t s                   f o r             p r o p e r t y                 d a m a g e s .                      B y          l e t t e r

d a t e d            N o v e m b e r              3 ,      1 9 9 4 ,      t h e         a t t o r n e y                      f o r           T e n n e s s e e                  F a r m e r s               a d v i s e d

t h e               p l a i n t i f f s '                   a t t o r n e y                o f              T e n n e s s e e                            F a r m e r s '                      s u b r o g a t i o n

i n t e r e s t .                       I n       t h e        l e t t e r ,             T e n n e s s e e                           F a r m e r s                s u g g e s t e d                   t h a t           t h e



                1
              I n s o f a r a s w e                         a r e a b l e        t o      d e t e r m i n e ,                      t h e      c o u r t       m a d e           n o      o r d e r          p r o r a t i n g
e x p e n s e s a n d a t t o r n e y                      f e e s .

                                                                                                        3
o r i g i n a l               c o m p l a i n t             b e       a m e n d e d               t o         a s s e r t             t h e          p r o p e r t y                   d a m a g e                c l a i m

i n       t h e           n a m e          o f       t h e           p l a i n t i f f ,                       P a t          [ D e n v e r ]                    H a n k i n s .                            I n         t h e

a l t e r n a t i v e ,                   p l a i n t i f f s '                    a t t o r n e y                  w a s          a d v i s e d                t h a t          i f             h e      d i d         n o t

w i s h       t o              a m e n d ,           T e n n e s s e e                    F a r m e r s                 w o u l d              i n t e r v e n e .                                     T e n n e s s e e

F a r m e r s             a l s o         o f f e r e d             t o       a s s i s t               i n          t r i a l             p r e p a r a t i o n                       a n d            w i t h         t h e

t r i a l         o f          t h e       c a s e          a s       w e l l .                   T h e             l e t t e r             f r o m             T e n n e s s e e                        F a r m e r s '

a t t o r n e y                s t a t e d           i n          p a r t :                " . . .             T e n n e s s e e                     F a r m            B u r e a u                     h a s         s o m e

o r i g i n a l               p h o t o g r a p h s .                       . . .               W h e n         I       g e t          t h e m          I         w i l l              s h o w            t h e m         t o

y o u . "               H e       a l s o          n o t e d          t h a t             h e         h a d          c o p i e s              o f       s o m e            o f           t h e             m e d i c a l

b i l l s .                   T e n n e s s e e              F a r m e r s                 i n c l u d e d                   w i t h           t h e             l e t t e r                 a          p r o p o s e d

m o t i o n         t o          a m e n d          b u t         n o t       a         p r o p o s e d                o r d e r             a l l o w i n g                t h e                a m e n d m e n t .

B y     l e t t e r            d a t e d          D e c e m b e r            8 ,         1 9 9 4 ,            p l a i n t i f f s '                   a t t o r n e y                   r e s p o n d e d                 t o

t h e       l e t t e r                 f r o m        T e n n e s s e e                    F a r m e r s '                   a t t o r n e y .                           I n           h i s              l e t t e r ,

p l a i n t i f f s '                  a t t o r n e y             a d v i s e d            t h a t            h e      h a d         f i l e d             a     m o t i o n                t o         a m e n d        t o

i n c l u d e             p r o p e r t y            d a m a g e s                a s      r e q u e s t e d .                        A d d i t i o n a l l y                          h e             r e q u e s t e d

c o p i e s         o f         " p i c t u r e s ,                a n y      s t a t e m e n t s                      o r         a n y       m a t t e r s              c o n c e r n i n g                         y o u r

c l i e n t ' s                [ T e n n e s s e e                F a r m e r s ' ]                   i n v e s t i g a t i o n                       o f         t h i s              a c c i d e n t .                    I

w o u l d         a l s o         a p p r e c i a t e                 c o p i e s               o f       w h a t e v e r                  m e d i c a l                r e c o r d s                    t h a t        y o u

h a v e . "             H e      f u r t h e r             a s k e d         t h a t            T e n n e s s e e                  F a r m e r s                p a y      o n e - h a l f                      o f     t h e

r e l a t e d                 e x p e n s e s .                    T e n n e s s e e                    F a r m e r s                  d i d           n o t              r e s p o n d                     t o         t h e

p l a i n t i f f s '                    l e t t e r          u n t i l                 O c t o b e r                2 1 ,          1 9 9 6 .                   T e n n e s s e e                        F a r m e r s '

r e p l y         t h r o u g h            t h e i r         p r e s e n t                a t t o r n e y ,                  a m o n g              o t h e r           t h i n g s ,                    a c k n o w l -

e d g e d         t h a t          n o      r e s p o n s e                h a d         b e e n          m a d e            t o       t h e         l e t t e r                o f       D e c e m b e r                 8 ,

1 9 9 4 .           I n         t h e      O c t o b e r             1 9 9 6            l e t t e r ,               T e n n e s s e e                 F a r m e r s                   a g r e e d               t o     p a y


                                                                                                          4
t h e      e x p e n s e s                 r e q u e s t e d           b y       t h e    p l a i n t i f f s                     a n d      t o      s u p p l y             t h e              p h o t o s

a n d       m e d i c a l                 b i l l s       r e q u e s t e d               i n             D e c e m b e r             1 9 9 4 .                W h e n             T e n n e s s e e

F a r m e r s              d i d     r e s p o n d        t o         t h e      D e c e m b e r ,               1 9 9 4 ,         l e t t e r ,         i t       w a s           e x p r e s s l y

m a d e      c l e a r             b y      T e n n e s s e e           F a r m e r s           t h a t          n o    a t t o r n e y              f e e s       w o u l d                   b e    p a i d
                           2
b y       t h e m .                A s       p r e v i o u s l y                n o t e d ,             o n      F e b r u a r y             1 7 ,      1 9 9 7 ,             t h e              p l a i n -

t i f f s s e t t l e d t h e i r c l a i m s a g a i n s t t h e d e f e n d a n t s e x t i n g u i s h i n g a l l

c l a i m s                a g a i n s t              t h e           d e f e n d a n t s                      i n c l u d i n g               T e n n e s s e e                        F a r m e r s '

s u b r o g a t i o n                    c l a i m s .



              T h e            s u b r o g a t i o n            a g r e e m e n t             e x e c u t e d               b y      t h e         o r i g i n a l            p l a i n t i f f ,

D e n v e r               P a t      H a n k i n s ,            i n           f a v o r       o f             T e n n e s s e e           F a r m e r s             p r o v i d e d                     t h e

f o l l o w i n g :



                                . . . n o s e t t l e m e n t h a s b e e n m a d e b y t h e u n d                                                                e r s       i g      n e      d
              [   P   l    a i n t i f f ] w i t h a n y p a r t y , p e r s o n , p e r s o n s , p r o                                                            p e r        t y       o     r
              c   o   r    p o r a t i o n a g a i n s t w h o m a c l a i m m a y l i e , a n d n o                                                                    r e    l e       a s     e
              h   a   s       b e e n g i v e n t o a n y o n e r e s p o n s i b l e f o r t h e l                                                               o s s       ,          a n     d
              t   h   a    t n o s u c h s e t t l e m e n t w i l l b e m a d e n o r r e l e a s e                                                                 g i v        e n      b      y
              t   h   e        u n d e r s i g n e d w i t h o u t t h e w r i t t e n c o n s e n t                                                                  o f           s   a i      d
              C   o   m    p a n y [ T e n n e s s e e F a r m e r s ] . . . . ( E m p h a s i s a d d                                                             e d )       .



              T e n n e s s e e                F a r m e r s             a r g u e s          t h a t             w h e n         t h e        s e t t l e m e n t                      w a s         m a d e

w i t h      t h e             d e f e n d a n t s        t h e         p l a i n t i f f s v i o l a t e d                          t h e         a b o v e       p r o v i s i o n s                    o f



              2
             I n t h e l e t t e r d a t e d O c t o b e r 2 1 , 1 9 9 6 , t h e a t t o r n e y f o r                                                          T e n n e s s e e F a r m e r s
s t a t e d t h a t " . . . a l l a t t o r n e y s ' f e e s w i l l b e p a i d t o y o u a n d I                                                              b y o u r r e s p e c t i v e
c l i e n t s o u t o f t h e i r p o r t i o n o f t h e r e c o v e r y o n l y . "

             I n a f o l l o w - u p l e t t e r d a t e d N o v e m b e r 1 2 , 1 9 9 6 , t h e a t t o r n e y f o r T e n n e s s e e
F a r m e r s a d v i s e d t h e p l a i n t i f f s ' a t t o r n e y t h a t " . . . m y c l i e n t w i l l p a y a t t o r n e y ' s
f e e s o n l y t o o u r f i r m i n t h e c o l l e c t i o n o f t h e s u b r o g a t i o n i n t e r e s t s . "

                                                                                                    5
t h e     s u b r o g a t i o n                     a g r e e m e n t             s i n c e t h e s e t t l e m e n t                                            w a s               m a d e       w i t h o u t                   i t s

c o n s e n t .                T h e             p l a i n t i f f s             a s s e r t               t h a t             s i n c e         t h e                      s t a t u t e                  o f         l i m i t a -

t i o n s        [ T . C . A .               §      2 8 - 3 - 1 0 ]            h a d     e x p i r e d                   f o r         t h e          p r o p e r t y                          d a m a g e                 c l a i m ,

t h e     c l a i m            w a s             b a r r e d         a n d      T e n n e s s e e                     F a r m e r s             w a s                      n o t       d e p r i v e d                     o f     a n y

r i g h t s          u n d e r               t h e       s u b r o g a t i o n                   a g r e e m e n t .                            T h e                      t r i a l            c o u r t                  a g r e e d

w i t h      t h e           a r g u m e n t              a d v a n c e d              b y       t h e               p l a i n t i f f s .



             I t       i s          i n c u m b e n t            u p o n         u s     t o         e x a m i n e                a p p l i c a b l e                                l a w       t o         d e t e r m i n e

w h e t h e r          t h e           s t a t u t e           o f      l i m i t a t i o n s                         h a d ,      i n         f a c t ,                     e x p i r e d .                          T h e r e      i s

n o     d i s p u t e               c o n c e r n i n g                t h e      l e n g t h                  o f       t h e         s t a t u t e                         o f       l i m i t a t i o n s                       f o r

c a u s e s          o f           a c t i o n           f o r         d a m a g e             t o             p e r s o n a l             p r o p e r t y                                 —    t h r e e                  y e a r s .

L i k e w i s e              i t       i s         u n d i s p u t e d            t h a t            a t         t h e          t i m e         o f          t h e                  s e t t l e m e n t ,                        m o r e

t h a n      t h r e e              y e a r s         h a d      e l a p s e d               a n d         n o         a m e n d m e n t                   a s s e r t i n g                           a         c l a i m         f o r

p r o p e r t y               d a m a g e              h a d         b e e n       m a d e .                         T h i s       d o e s                 n o t                   e n d        t h e             i n q u i r y ,

h o w e v e r .                    R u l e         1 5 . 0 3 ,          T e n n e s s e e                  R u l e s             o f      C i v i l                         P r o c e d u r e                     p r o v i d e s

a s     f o l l o w s :



                               1 5      . 0 3 R e l a t i o n                       B a c k o f A m e n d m e n t                                        s .                   W h e n e v e r                    t    h   e
             c   l   a i m         o   r d e f e n s e a s s                     e r t e d i n t h e a m e n d e d                                           p         l      e a d i n g s a                r    o    s   e
             o   u   t o       f        t h e c o n d u c t ,                     t r a n s a c t i o n o r o c c u                                     r r        e         n c e s e t f                   o    r    t   h
             o   r      a t      t e     m p t e d t o b e                      s e t f o r t h i n t h e o r                                          i g        i         n a l p l e a d                  i    n    g   ,
             t   h   e a         m e     n d m e n t r e l a t                 e s b a c k t o t h e d a t e                                               o     f              t h e o r i g                i    n    a   l
             p   l   e a d     i n      g . . . . .



             A n       a m e n d m e n t                  s t a t i n g            a     c l a i m                   f o r       p r o p e r t y                            d a m a g e            a n d               a r i s i n g

f r o m      t h e           s a m e             a c c i d e n t             w o u l d         n o t            c o n s t i t u t e                    a           n e w              c a u s e              o f           a c t i o n

a n d       t e s t e d                u n d e r         o u r          a p p e l l a t e                      c o u r t          d e c i s i o n s                                i n t e r p r e t i n g                         t h e

                                                                                                           6
a b o v e           r u l e       m a y               r e l a t e        b a c k                  t o           t h e   o r i g i n a l       f i l i n g          d a t e           o f   t h e

c o m p l a i n t .



                                T h e r e a r e s e v e r a l m e t h o d s o f d e t e r m i n i n g w h e t h e                                                            r   a   n
            a   m    e   n    d m e n t r a i s e s a n e w c a u s e o f a c t i o n o r m e r e l y r e l                                                              a  t    e   s
            b   a    c   k       t o t h e o r i g i n a l p l e a d i n g . S e e G a m b l e v . H o s p                                                               i  t    a   l
            C   o    r   p    . o f A m e r i c a , 6 7 6 S . W . 2 d 3 4 0 ( T e n n . A p p . 1 9                                                                      8  4    )   .
            T   e    n   n    e s s e e c o u r t s h a v e g e n e r a l l y f o l l o w e d t h e s t a t u                                                            t  o    r   y
            s   t    a   n    d a r d t h a t t h e a m e n d m e n t m u s t a r i s e f r o m t h e                                                                    s  a    m   e
            c   o    n   d    u c t , t r a n s a c t i o n o r o c c u r r e n c e a s s e t f o r t h i n                                                                 t    h   e
            o   r    i   g    i n a l p l e a d i n g s . K a r a s h v . P i g o t t , 5 3 0 S . W . 2 d                                                                   7    7   5
            (   T    e   n    n . 1 9 7 5 ) . N o t i c e t o t h e d e f e n d a n t i s n o t e x p r e                                                                s s     l   y
            r   e    q   u    i r e d b y t h e s t a t u t o r y s t a n d a r d f o r r e l a t i o n b a c k                                                             b    u   t
            t   h    e       T e n n e s s e e S u p r e m e C o u r t h a s d e t e r m i n e d t h a t n o t i c                                                        e      i   s
            t   h    e         c r i t i c a l e l e m e n t i n v o l v e d i n d e t e r m i n i n g w h e                                                             t h     e   r
            a   m    e   n    d m e n t s t o p l e a d i n g s r e l a t e b a c k . F l o y d v . R e n t                                                              r o     p   ,
            6   7    5        S . W . 2 d 1 6 5 , 1 6 8 ( T e n n . 1 9 8 4 ) .

R a i n e y B r o s . C o n s t r .                                  C o . v .                    M e m p h i s         &       S h e l b y   C o u n t y , ,         8 2 1          S . W . 2 d
9 3 8 , 9 4 2 ( T e n n . A p p .                                   1 9 9 1 ) .



            I n          K a r a s h             v .          P i g o t t ,               5 3 0         S . W . 2 d         7 7 5   ( T e n n .   1 9 7 5 )         o u r        S u p r e m e

C o u r t       n o t e d :



                      T h e                  t i       m e  - h o n o r e     d              " n e w           c a u s e o f a c t i o n " o b           j e c t i o n t o
            a m e n d m e n             t     s       h a  s b e e n s                u     b s t a n        t i a l l y e r o d e d b y t h e               N e w R u l e s
            o f C i v i l                     P r       o c  e d u r e .          R        u l e 1        5 . 0 3 h a s n e v e r b e e n                   c o n s t r u e d
            b y o u r               c       o u      r t  s ; h o w e             v        e r , i            t s l a n g u a g e i s s o                  c l e a r a n d
            u n e q u i v o             c     a l        t h a t i t                      i s v i           r t u a l l y s e l f - c o n s t r           u i n g .       I n
            p e r t i n e n             t        p    a r t i t d e               c        l a r e s      :

                                         W h e n e v e r                  t h e                c l a i m            o r d e f e      n s e a s s e     r t e   d    i n t h e
                               a m e n d e d p l e a d i                  n g s                a r o s e            o u t o f        t h e c o n d     u c t   ,    t r a n s -
                               a c t i o n o r o c c u                     r r e             n c e s e            t f o r t h          o r a t t e   m p t     e d t o b e
                               s e t f o r t h i n t                        h e               o r i g i n          a l p l e a      d i n g , t h     e a       m e n d m e n t




                                                                                                            7
                                    r e l a t e s b a c k                       t o t h e d a t e                  o f         t h e      o r i g i n a l              p l e a d i n g .
                                    ( E m p h a s i s i n                       o r i g i n a l ) . 3

I d . ,      a t         7 7 7 .



             T h e            p r o p o s e d                      a m e n d m e n t           s o u g h t         t o         a d d      t h e      f o l l o w i n g                  p a r a g r a p h

t o     t h e        o r i g i n a l                          c o m p l a i n t :



                                    1    0     .       A s a p r o x i m a t e r e s u l t o f t h e n e g l i                                            g e         n c e o f           t h e
             d   e   f   e    n     d    a     n t        a s     a f o r e s a i d ,       t h e      p l a i n t i f f ,                                     D     e n v e r            P a t
             H   a   n    k    i     n    s     ,     h a s      s u s t a i n e d      p r o p e r t y      d a m a g e       t                             o             h i s        1 9 7 9
             P   o   n   t    i     a    c         F i r e b i r d w h i c h w a s r e n d e r e d a t o t a                                               l             l o s s .          I n
             a   d   d   i    t     i    o     n ,       h e    h a s      i n c u r r e d      r e l a t e d      c o s t s                                     o     f       t o w    i n g ,
             s   t   o   r    a     g    e       a n d l o s s o f u s e o f t h e v e h i c l e .                       T h e                                 p     l a i n t i        f f ' s
             p   r   o   p    e     r    t     y d a m a g e i s i n t h e a p p r o x i m a t e a m o                                                    u n         t o f             F i v e
             T   h   o   u    s     a    n     d a n d N o / 1 0 0 D o l l a r s ( $ 5 , 0 0 0 . 0 0 ) .



             T h u s ,                        f r o m           t h e     u n d i s p u t e d             f a c t s            i n      t h i s       c a s e ,             i t         c a n n o t        b e

s a i d          t h a t                       t h e            s t a t u t e           o f         l i m i t a t i o n s                 e x t i n g u i s h e d                       T e n n e s s e e

F a r m e r s '                c l a i m                  a s       a     m a t t e r         o f      l a w .           W e         r e v e r s e       t h e            t r i a l           c o u r t ' s

j u d g m e n t                    t h a t               t h e          s t a t u t e         o f        l i m i t a t i o n s                 b a r r e d              t h e          c l a i m         f o r

p r o p e r t y               d a m a g e .



             W e         m u s t                  n e x t          d e t e r m i n e           t h e      r e l i e f            t o      w h i c h       T e n n e s s e e                   F a r m e r s

i s       e n t i t l e d .                             I n       A e t n a      C a s u a l t y              I n s .      C o .         v .       G i l r e a t h ,               6 2 5        S . W . 2 d

2 6 9       ( T e n n .                        1 9 8 1 ) ,              t h e    c o u r t             q u o t i n g            w i t h           a p p r o v a l               f r o m         M o t o r s




             3
              T h e r u l e h a s b e e n a m e n d e d s i n c e                                        K a r a s h v . P i g o t t w a s d e c i d e d ,                             h o w e v e r ,    t h e
a m e n d m e n t d o e s n o t a f f e c t t h e q u e s t i o n                                       u n d e r c o n s i d e r a t i o n h e r e .

                                                                                                          8
I n s u r a n c e                      C o r p o r a t i o n              v .       B l a k e m o r e ,            5 8 4       S . W . 2 d      2 0 4                ( T e n n .                         A p p .

1 9 7 8 )        s t a t e d :



                                   I    n      M o t o r s I n s u r a n c e C o r p o r a t i o n v . B l a k e m o r e ,                                                                 5   8   4
            S    .   W    .    2   d          2 0 4     ( T e n n .   A p p . 1 9 7 8 ) ,  a     c o l l i s i o n i n s u r                                                         a     n   c   e
            c    a   r    r    i   e    r s u e d i t s i n s u r e d B l a k e m o r e a n d h i s a t t o                                                                          r     n   e   y
            G    a   r    r    i   s    o n t o r e c o v e r i t s s u b r o g a t i o n i n t e r e s t i n B l                                                                    a     k   e   -
            m    o   r    e    '   s        c l a i m a g a i n s t a t h i r d p a r t y t o r t f e a s o r .          B l                                                         a     k   e   -
            m    o   r    e        h    a d s e t t l e d w i t h t h e t h i r d p a r t y , e n t e r e d a n o                                                                    r     d   e   r
            i    n     t h e               p e n d i n g s u i t t h a t r e c i t e d t h a t a l l c l a i m s h a d                                                               b     e   e   n
            c    o   m p r o             m i s e d a n d s e t t l e d , a n d d i s m i s s e d t h e c a s e .                                                                           T   h   e
            p    r   o c e e            d s o f t h e s e t t l e m e n t w e r e d i s t r i b u t e d b y G a r r                                                                  i     s   o   n
            a    n   d B l                a k e m o r e w i t h o u t h o n o r i n g t h e i n s u r a n c e c o m p a                                                              n     y   '   s
            s    u   b r o g            a t i o n i n t e r e s t .

            J u d g e                   S u m m e r s ,            w r i t i n g       f o r        t h e       C o u r t      o f   A p p e a l s              s a i d :

            "    T   h    e           c o n s e n t j u d g m e n t w h i c h w a s s                                     i g n e d b y G a r              r i s o               n             o     n
            b    e   h    a  l      f       o f    B l a k e m o r e e x t i n g u i s h e d                                    a l l  c l a i m s              a g a                i n       s     t
            C    u   r    t  i      s a n d C o t t o n B e l t . G a r r i s o n a n                                      d B l a k e m o r e w              e r e                  b o       t     h
            a    w   a    r  e           t h a t t h e p l a i n t i f f h a d e x p                                         e n d e d m o n e y               f o r                   t       h     e
            r    e   p    a   i     r o f B l a k e m o r e ' s a u t o m o b i l e a                                        n d w a s s u b r o            g a t e              d             t     o
            t    h   e      c      l a i m o f B l a k e m o r e t o t h e e x t e n                                        t o f t h e s u m                 i t p                  a i       d     .
            B    l   a    k e       m o r e a n d G a r r i s o n d i d n o t h i n g                                         t o p r o t e c t t            h e c                   l a       i     m
            o    f        t h       e s u b r o g e e . . . .

            T    h   e r e f             o r      e , w      e r u l e t h a       t B      l a k e     m o r e a n d G a r r i s o n                s e       t t        l e             d t        o
            t    h   e d e                t r      i m e n     t o f M o t o        r s       a n d        s h o u l d b e h e l d r             e s       p o       n      s        i     b l       e
            f    o   r t h              e i      r a c       t i o n s . W e         d o      n o t       t h i n k t h a t B l a k e m             o r      e        s      h       o     u l       d
            b    e     e n t             i t      l e d       t o c o l l e c     t t       w i c e         f o r h i s p r o p e r t y                d    a m       a      g        e      o       r
            t    h   a t G             a r      r i s o      n s h o u l d b        e a      b s o l     v e d f o r h i s p a r t i                 n      a t       t      e        m    p t       -
            i    n   g t o                  k     e e p       M o t o r s f r     o m       c o l l     e c t i n g t h e s u m d u               e         i t              u        n    d e       r
            t    h   e s u               b r      o g a t     i o n a g r e e     m e n     t . "

6 2 5     S . W . 2 d                   2 6 9 ,          2 7 4 .



            W e               a r e             u n a b l e        t o    m a k e       a      m e a n i n g f u l            d i s t i n c t i o n                  b e t w e e n                         t h e

c a s e         u n d e r                   c o n s i d e r a t i o n            h e r e       a n d          B l a k e m o r e .        T h e r e f o r e ,                                   i t       m u s t

f o l l o w              t h a t                 t h e        p l a i n t i f f s           a n d        t h e i r          a t t o r n e y ,        a r e                       l i a b l e                 t o

T e n n e s s e e                  F a r m e r s               f o r     t h e      a m o u n t         o f       t h e      p r o p e r t y     d a m a g e                               p a y m e n t s

                                                                                                    9
m a d e      t o       H a n k i n s                 b y      T e n n e s s e e                        F a r m e r s ,                 l e s s           t h e         p r o          r a t a           s h a r e     o f

e x p e n s e s              w h i c h             T e n n e s s e e                   F a r m e r s                  a g r e e d              t o       p a y .               S i n c e            T e n n e s s e e

F a r m e r s         e x p r e s s l y                    a d v i s e d               t h e p l a i n t i f f s a n d                                   t h e i r         a t t o r n e y                t h a t     i t

w o u l d      p a y             n o      a t t o r n e y ' s                   f e e s ,         a t t o r n e y ' s                     f e e s            a r e      n o t         i n c l u d a b l e             i n

t h e     e x p e n s e s                  w h i c h         a r e             t o      b e      p r o r a t e d .                       B e f o r e             a t t o r n e y ' s                    f e e s     c a n

b e     c o l l e c t e d ,                  i t     m u s t             b e         s h o w n          t h a t          a         c o n t r a c t ,             e x p r e s s                o r       i m p l i e d ,

e x i s t e d          b e t w e e n                 t h e          p l a i n t i f f                    a n d          T e n n e s s e e                    F a r m e r s ,                  w h e r e b y         t h e

p l a i n t i f f ' s                     a t t o r n e y                w o u l d             r e p r e s e n t                       t h e          i n t e r e s t s                 o f         T e n n e s s e e

F a r m e r s         r e g a r d i n g                    i t s         s u b r o g a t i o n                        c l a i m .                    S e e      B o s t o n ,            B a t e s          &     H o l t

v .     T e n n e s s e e                 F a r m e r s             M u t u a l               I n s u r a n c e C o m p a n y ,                                 8 5 7      S . W . 2 d              3 2     ( T e n n .

1 9 9 3 )          a n d           T r a v e l e r s                I n s .             C o .           v .         W i l l i a m s ,                   5 4 1          S . W . 2 d              5 8 7       ( T e n n .

1 9 7 6 ) .            S e e             a l s o       T e n n e s s e e                      F a r m e r s                  M u t .       I n s .            C o .       v .         P r i t c h e t t ,             5 4

T e n n .          A p p .             4 1 0 ,       3 9 1          S . W . 2 d                6 7 1            ( T e n n .              A p p .             1 9 6 4 ) .                N o         c o n t r a c t ,

e x p r e s s          o r             i m p l i e d ,             i s          e s t a b l i s h e d                        b y      t h e          r e c o r d          i n         t h i s           c a s e .



             A s           t o          t h e       m e d i c a l                    e x p e n s e s ,                   T e n n e s s e e                    F a r m e r s               i s           l i k e w i s e

e n t i t l e d             t o         r e c o v e r         $ 1 , 6 1 9 . 0 0 , l e s s p r o                                         r a t a         e x p e n s e s               n o t         i n c l u d i n g

a t t o r n e y ' s                    f e e s .



             W e      r e v e r s e                t h e       j u d g m e n t                   o f          t h e          t r i a l         c o u r t          a n d         r e m a n d             t h e     c a s e

f o r       s u c h          o t h e r             a n d           f u r t h e r                p r o c e e d i n g s                         t h a t          m a y       b e          n e c e s s a r y             i n

c o n f o r m i t y                    w i t h      t h i s         o p i n i o n ,                    i n c l u d i n g                  t h e         a m o u n t             o f      t h e          p r o r a t e d

e x p e n s e s              t h a t             s h o u l d              b e         d e d u c t e d                  f r o m           t h e           r e c o v e r y                b y         T e n n e s s e e

F a r m e r s .                   C o s t s         a r e          a s s e s s e d                t o           t h e          a p p e l l e e s .


                                                                                                              1 0
                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                              D o n T . M c M u r r a y , J .



C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                               1 1
                                                       I N     T H E         C O U R T O F A P P E A L S
                                                                       A T      K N O X V I L L E




D E N V E R P A T H A N K I N S a n d                        w i f e ,                      )       G R E E N E C I R C U I T
M I C H E L L E L . H A N K I N S ,                                                         )       C . A . N O . 0 3 A 0 1 - 9 7 1 0 - C V - 0 0 4 6 8
                                                                                            )
                       P l a i n t i f f s - A p p e l l e e s                              )
                                                                                            )
                                                                                            )
                                                                                            )
v s .                                                                                       )       H O N . J O H N              K .        W I L S O N
                                                                                            )       J U D G E
                                                                                            )
                                                                                            )
                                                                                            )
R O B I N D W A Y N E S E A T O N                   a n d      P E T                        )
I N C O R P O R A T E D ,                                                                   )       R E V E R S E D           A N D         R E M A N D E D
                                                                                            )
                       D e f e n d a n t s                                                  )


                                                                              J U D G M E N T


          T h i s       a p p e a l          c a m e         o n       t o          b e         h e a r d      u p o n           t h e          r e c o r d        f r o m           t h e

C i r c u i t     C o u r t        o f      G r e e n e            C o u n t y            a n d      b r i e f s         f i l e d             o n      b e h a l f        o f       t h e

r e s p e c t i v e      p a r t i e s .               U p o n        c o n s i d e r a t i o n                 t h e r e o f ,                t h i s       C o u r t         i s     o f

t h e   o p i n i o n      t h a t          t h e r e        w a s      r e v e r s i b l e                 e r r o r         i n       t h e          t r i a l      c o u r t .

          W e     r e v e r s e          t h e     j u d g m e n t            o f         t h e    t r i a l         c o u r t         a n d         r e m a n d       t h e     c a s e

f o r   s u c h       o t h e r          a n d     f u r t h e r             p r o c e e d i n g s                  t h a t         m a y        b e      n e c e s s a r y            i n

c o n f o r m i t y      w i t h         t h i s       c o u r t ' s            o p i n i o n ,             i n c l u d i n g               t h e        a m o u n t       o f       t h e

p r o r a t e d       e x p e n s e s            t h a t       s h o u l d                b e      d e d u c t e d            f r o m           t h e       r e c o v e r y            b y

T e n n e s s e e      F a r m e r s .              C o s t s         a r e         a s s e s s e d           t o       t h e        a p p e l l e e s .



                                                                                                    P E R     C U R I A M